Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination: 1. (Original) A method of calibrating an irrigation system having a plurality of mobile towers driven by a drive motor and a plurality of water emitters supported by the mobile towers, the method comprising: operating the mobile towers in accordance with an irrigation plan to move the irrigation system over a plurality of sections of a ground surface; determining positions of the irrigation system as it moves; measuring operating parameters of the drive motor as the irrigation system traverses each of the sections; comparing the measured operating parameters to expected operating parameters for the drive motor for each of the sections; creating a calibration map that reflects differences between the measured operating parameters and the expected operating parameters for each of the sections, the calibration map including a separate correction factor for each of the sections, wherein each of the correction factors accounts for differences between the measured operating parameters and the expected operating parameters for its respective section and not any of the other sections; and calibrating operation of the irrigation system with the calibration map by adjusting an operational aspect of the irrigation system for each of the sections in accordance with the separate correction factors for the sections to account for the differences between the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GARY COLLINS/Examiner, Art Unit 2115